Sutton, J.
This was a suit for damages by Florence Creighton against. Ruth Washington, on account of the malicious prosecution of a peace warrant. The jury returned a verdict in favor of the plaintiff. The defendant’s motion for new trial was overruled, and she excepted. The three special grounds of the motion for new trial are not referred to, or mentioned, or in any way insisted on. by counsel for the plaintiff in error in his brief, and must be considered as abandoned. But in passing it can be said that these grounds are entirely without merit. The evidence for the plaintiff was to the effect that she had no ill will against the defendant, and that no threats against the defendant’s life were ever made by the plaintiff or by Howard Manes; and that the prosecution of the peace warrant terminated in favor of the plaintiff. The defendant contended that the threats were made against her. This made a question of fact for the jury, which was resolved in favor of the plaintiff. The verdict was authorized by the evidence, approved by the trial judge, and will not be disturbed by this court.

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.